                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:10CR110

        vs.
                                                                          ORDER
KEVIN M. JONES,

                        Defendant.


       The defendant appeared before the court on March 28, 2019 regarding Amended Petition
for Warrant or Summons for Offender Under Supervision [59].               Richard H. McWilliams
represented the defendant. John E. Higgins represented the government. The defendant was
advised of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).


       The government made an oral motion to dismiss Petition for Warrant or Summons for
Offender Under Supervision [47]. The government’s oral motion to dismiss Petition for Offender
[47] is granted without objection.


       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before District Judge Robert F.
Rossiter, Jr. in Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th
Plaza, Omaha, Nebraska on May 1, 2019 at 9:00 a.m.


       The government moved for detention based upon danger. The defendant requested a
detention hearing which was held. The defendant met his/her burden to establish by clear and
convincing evidence that he/she will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6). The government’s motion for detention is denied, and
the defendant shall be released on the current terms and conditions of supervision [Obtain a
substance abuse evaluation and follow recommendations; Curfew from 10:00 p.m. to 6:00 a.m.
Sign modification of conditions of supervision. 18 U.S.C. § 3143(a)(1).


       IT IS SO ORDERED.


       Dated this 28th day of March, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                               2
